DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/07/2022 have been fully considered but they are not persuasive. Regarding the independent claims Applicant argues:
 	“As shown, according to Ohmura, a spring automatically returns the depressed button to the original position (1.e., a first position). See FIGS. 4D and 4E of Ohmura ’291. Therefore, Ohmura ’291 fails to teach or suggest ‘an indicator member movable between manually from a first position in which a visual indicator is concealed to a second position in which the visual indicator is displayed, and movable manually from the second position to the first position,’”
However, the wording of the amended claim language does not yet prevent the language from being construed such that the primary reference still anticipates the newly submitted limitations. Ohmura ‘291 teaches a “pushing force” in paragraph [0071]. Thus, there is a manual operation to achieve the positions shown in Figures 4C-4G. One type of manual operation is pushing unit “49” down. The other type of manual operation is the removal of the “pushing force” (see paragraph [0071]) which results in the unit “49” moving up. Hence, in the prior art there is “an indicator member” (49) “movable between manually”, i.e. releasing the pushing force, “from a first position” (see Figure 4D) “in which a visual indicator is concealed”, i.e. the indicator is not blinking or is concealed, and “to a second position in which the visual indicator is displayed,” (see the blinking light in Figure 4E) “and movable manually from the second position to the first position” (see Figures 4E-4F). Therefore, this argument is not convincing.
 	Regarding the independent claims Applicant argues:
 	“…and ‘the indicator member being configured to remain in the first position or second position respectively unless moved manually from that position’ as recited in claim 1. Ohmura ’092, which is relied on for ‘wireless transmission’ (see pages 4-5 of the Office action) does not remedy the deficiencies in Ohmura ’291. Therefore, claim 1 and the related dependent claims are patentable over Ohmura ’291 and Ohmura ’092, alone or in combination.”
However, the indicator is configured to remain in the position of Figure 4E naturally. Thus, the indicator (49) is configured to remain in at least the second position without any additional force being applied. Furthermore, the indicator (49) is configured to remain in at least the first position as long as the pushing force is applied. Therefore, this argument is not convincing.
	Regarding the independent claims Applicant argues:
 	“Independent claim 9 has been amended with similar claim limitations as in claim 1. For example, claim 9 recites ‘switch means actuable by movement of an external indicator member movable manually from a first position in which a visual indicator is concealed to a second position in which the visual indicator is displayed, and movable manually from the second position to the first position,’ and ‘the indicator member being configured to remain in the first position or second position respectively unless moved manually from that position, and connected to the signal generating means.’ For similar reasons regarding claim 1, claim 9 and the related dependent claims are also patentable over Ohmura ’291 and Ohmura ’092.”
However, as shown above, these arguments are not convincing. Thus, for the foregoing reasons, claims 1, 3-6, and 9-22 are still rejected in view of the prior art references cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9-11, 13-14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) further in view of Ohmura et al. (USPGPUB 2007/0150092).
 	Regarding claim 1, Ohmura et al. disclose an indicator device comprising:
an indicator member (49) movable manually from a first position (see Figure 4D) in which a visual indicator is concealed (this is the concealing of the non-blinking state) to a second position (see Figure 4E) in which the visual indicator is displayed (see “switched to a blinking state” in paragraph [0073]), and movable manually (see “pushing force” in paragraph [0071]) from the second position (see Figure 4E) to the first position (see Figure 4F), the indicator member being configured to remain in the first position or second position (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]) respectively unless moved manually from that position;
a switch means (50) engageable by the indicator member (49) when the indicator member is in the second position (see Figure 4E);
a signal generating means (42) for generating a data signal (see paragraph [0070]), connected to the switch means (see Figure 2A);
a signal transmitting means (MPU) connected to the signal generating means for transmitting the data signal (see Figure 2A); and
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for supplying electrical power to the signal generating means and the signal transmitting means;
wherein the indicator device (49) is configured to generate and transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) on actuation of the switch means (see Figures 4D-4E), when the indicator member (49) is moved manually (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]) from the first position to the second position (see Figures 4D-4E) and is configured to generate and transmit a second data signal (see “receives…OFF state” in paragraph [0072]) upon actuation of the switch means when the indicator member is moved manually (see “pushing force” in paragraph [0071]) from the second position (see Figure 4E) to the first position (see Figure 4F).
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
	Regarding claim 5, Ohmura et al. disclose the indicator device as claimed in claim 1, wherein the indicator member is slidably mounted (see Figures 4B-4G).
	Regarding claim 6, Ohmura et al. disclose a dispensing device comprising the indicator device as claimed in claim 1 (see Figures 1A-1C).
	Regarding claim 11, Ohmura et al. disclose the indicator device as claimed in claim 1, wherein the visual indicator comprises a portion of the movable indicator member which is concealed from view (see “blinking state” in paragraph [0073]) when the indicator member is in the first position (see Figure 4D).
	Regarding claim 13, Ohmura et al. disclose the indicator device as claimed in claim 1, wherein the indicator member is movable manually between the first and second positions (see Figures 4B-4G).
	Regarding claim 9, Ohmura et al. disclose a signaling device comprising:
signal generating means (42) for generating a data signal (see paragraph [0070]);
signal transmitting means (MCU) for transmitting the data signal (see Figure 2A);
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for powering the signal generating means and the signal transmitting means; and
switch means (50) actuable by movement of an external indicator member (49) movable manually from a first position (see Figure 4D) in which a visual indicator (see “light-emitting unit” in paragraph [0070]) is concealed (this is the concealing of the non-blinking state) to a second position (see Figure 4E) in which the visual indicator (see “light-emitting unit” in paragraph [0070]) is displayed (see “blinks” in paragraph [0072]), and movable manually from the second position (see Figure 4E) to the first position (see Figure 4F), the indicator member being configured to remain in the first position or second position (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]) respectively unless moved manually from that position, and connected to the signal generating means (see “the controller 42 blinks the corresponding light-emitting unit 49” in paragraph [0072]);
the device being configured to generate and transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) upon actuation of the switch means (see Figures 4D-4E) when the indicator member (49) is moved manually (see “when the pushing force…is released” in paragraph [0071]) from the first position (see Figure 4D) to the second position (see Figure 4E) and to generate and transmit a second data signal (see “receives…OFF state” in paragraph [0072]) upon actuation of the switch means (50) when the indicator member (49) is moved manually (see “pushing force” in paragraph [0071]) from the second position (see Figure 4E) to the first position (see Figure 4F).
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
	Regarding claim 10, Ohmura et al. disclose the signaling device as claimed in claim 9, wherein the data signal comprises a means for identifying the signaling device (see “the controller 42 receives the ON/OFF state of each switch member 50 as an input signal” in paragraph [0072]).
	Regarding claim 22, Ohmura et al. disclose the signaling device as claimed in claim 9, wherein the data signal comprises means for identifying the signaling device (see paragraph [0070]).
 	Regarding claim 14, Ohmura et al. disclose an indicator device comprising:
an indicator member (49) movable between a first position (see Figure 4D) in which a visual indicator (see “light-emitting unit” in paragraph [0070]) is concealed (non-blinking state) and a second position (see Figure 4E) in which the visual indicator (see “light-emitting unit” in paragraph [0070]) is displayed (see “switched to a blinking state” in paragraph [0073]);
the indicator member (49) being biased from the first position towards the second position (see Figures 4D-4E and “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]);
the indicator member (49) being movable manually from the second position (see Figure 4E) to the first position (see Figure 4D) against the bias and being configured to be retained (see “the pushing force” in paragraph [0071]) in the first position until released from the first position whereupon it moves to the second position under the bias (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]);
a switch means (50) engageable by the indicator member (49) when the indicator member is in the second position (see Figures 4C and 4E);
a signal generating means (42) for generating a data signal (see paragraph [0070]), connected to the switch means (see Figure 2A);
a signal transmitting means (MPU) connected to the signal generating means for transmitting the data signal (see Figure 2A); and
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for supplying electrical power to the signal generating means and the signal transmitting means;
wherein the device is configured to generate and transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) on actuation of the switch means (see Figures 4D-4E) when the indicator member is released from the first position and moves to the second position under the bias (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]) and is configured to generate and transmit a second data signal (see “receives…OFF state” in paragraph [0072]) upon actuation of the switch means when the indicator member (49) is moved manually from the second position (see Figure 4E) to the first position (see Figure 4F).
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
	Regarding claim 17, Ohmura et al. disclose the indicator device as claimed in claim 14, wherein the indicator member is slidably mounted (see Figures 4D-4E).
	Regarding claim 18, Ohmura et al. disclose the indicator device as claimed in claim 14, wherein the visual indicator comprises a portion of the movable indicator member which is concealed from view when the indicator member is in the first position (see the finger in Figures 4D and 4F).
	Regarding claim 20, Ohmura et al. disclose a dispensing device (40) comprising an indicator device as claimed in claim 14.
	Regarding claim 21, Ohmura et al. disclose a signaling device comprising:
signal generating means (42) for generating a data signal (see paragraph [0070]);
signal transmitting means (MCU) for transmitting the data signal (see Figure 2A);
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for powering the signal generating means and the signal transmitting means; and
switch means (50) actuable by movement of an external indicator member (49) movable between a first position (see Figure 4D) in which a visual indicator (see “light-emitting unit” in paragraph [0070]) is concealed (non-blinking state) and a second position (see Figure 4E) in which the visual indicator (see “light-emitting unit” in paragraph [0070]) is displayed (see “switched to a blinking state” in paragraph [0073]), and connected to the signal generating means (see “the controller 42 blinks the corresponding light-emitting unit 49” in paragraph [0072]);
the indicator member (49) being biased from the first position towards the second position (see Figures 4D-4E and “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]);
the indicator member (49) being movable manually from the second position (see Figure 4E) to the first position (see Figure 4F) against the bias and being configured to be retained (see “the pushing force” in paragraph [0071]) in the first position (see Figures 4F) until released from the first position whereupon it moves to the second position under the bias (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]);
the device being configured to generate and wirelessly transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) upon actuation of the switch means (see Figures 4D-4E) when the indicator member (49) is released from the first position (see Figure 4F) and moves to the second position (see Figure 4G) under the bias (see “when the pushing force…is released, the light-emitting unit 49 moves upward” in paragraph [0071]) and is configured to generate and transmit a second data signal (see “receives…OFF state” in paragraph [0072]) on actuation of the switch means (50) when the indicator member is moved manually (see “pushing force” in paragraph [0071]) from the second position (see Figure 4E) to the first position (see Figure 4F).
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) in view of Ohmura et al. (USPGPUB 2007/0150092) as applied to claims 1, 5-6, 9-11, 13-14, 17-18, and 20-22 above, and further in view of Stern (USP 8,519,848).
	Regarding claim 3, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 1. However, they do not disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals. Stern disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals, as disclosed by Stern, for the purpose of providing a low-power state (see column 9 lines 31-58).
	Regarding claim 15, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 14. However, they do not disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals. Stern disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals, as disclosed by Stern, for the purpose of providing a low-power state (see column 9 lines 31-58).
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) in view of Ohmura et al. (USPGPUB 2007/0150092) as applied to claims 1, 5-6, 9-11, 13-14, 17-18, and 20-22 above, and further in view of Wilson (USP 8,749,359).
	Regarding claim 4, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 1. However, they do not disclose a device wherein the indicator member is pivotally mounted. Wilson disclose a device wherein the indicator (120,140) member is pivotally mounted (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the indicator member is pivotally mounted, as disclosed by Wilson, for the purpose of providing a tablet holder with compartments having a lid that is pivotally attached and includes an LED on each compartment lid (see column 1 lines 31-60).
	Regarding claim 16, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 14. However, they do not disclose a device wherein the indicator member is pivotally mounted. Wilson disclose a device wherein the indicator (120,140) member is pivotally mounted (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the indicator member is pivotally mounted, as disclosed by Wilson, for the purpose of providing a tablet holder with compartments having a lid that is pivotally attached and includes an LED on each compartment lid (see column 1 lines 31-60).
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) in view of Ohmura et al. (USPGPUB 2007/0150092) as applied to claims 1, 5-6, 9-11, 13-14, 17-18, and 20-22 above, and further in view of Frederick et al. (USP 6,658,322).
	Regarding claim 12, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 1. However, they do not disclose a device wherein the indicator member is movable relative to the visual indicator. Frederick et al. disclose a device wherein the indicator member (940) is movable relative to the visual indicator (942). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the indicator member is movable relative to the visual indicator, as disclosed by Wilson, for the purpose of providing an alternate configuration of associating an LED with a push button (see column 9 lines 11-25).
	Regarding claim 19, Ohmura et al. in view of Ohmura et al. discloses the indicator device as claimed in claim 14. However, they do not disclose a device wherein the indicator member is movable relative to the visual indicator. Frederick et al. disclose a device wherein the indicator member (940) is movable relative to the visual indicator (942). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including a device wherein the indicator member is movable relative to the visual indicator, as disclosed by Wilson, for the purpose of providing an alternate configuration of associating an LED with a push button (see column 9 lines 11-25).

Allowable Subject Matter
Claims 7-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
7/2/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655